Citation Nr: 1206250	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had verified active service from January 1990 to November 1997, with additional unverified service from July 1977 to January 1990. 

This case originally came before the Board of Veterans' Appeals  (Board) on appeal of a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a decision of January 2008, the Board, in pertinent part, denied entitlement to service connection for a disability of the cervical spine, as well as an increased rating for service-connected hemorrhoids.  

In an Order of December 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2008 decision to the extent that decision denied entitlement to service connection for a disability of the cervical spine and a rating in excess of 10 percent for hemorrhoids.  In so doing, the Court remanded those issues to the Board for action consistent with a December 2008 Joint Motion for Partial Remand. 

In February 2010, the Board remanded these matters for additional development actions.

The issue of entitlement to a rating in excess of 10 percent for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



\

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished. 

2.  Although service treatment records reflect a single complaint of neck pain during service, no chronic cervical spine disability was shown in service, and there is no medical evidence of arthritis within one year of the Veteran's separation from service. 

3.  The only medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's current cervical spine disability and service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a disability of the cervical spine are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide. 

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April 2005 and May 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent that there exists any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008). 

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  The RO informed the Veteran that he could obtain private records himself and submit them to VA.  The Veteran was also told about how disability ratings and effective dates are assigned. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as VA and private treatment records and examination reports.  The April 2010 VA examination report and October 2011 supplemental opinion are adequate.  The examiner reviewed the claims file, reported the Veteran's subjective complaints, and examined the Veteran.  Thereafter, opinions were rendered.  The opinions are supported by adequate reasons and bases. 

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) . 

To show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the Veteran's claim.  See 38 C.F.R. § 3.303(b). 

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Service treatment records show that in December 1990, the Veteran was seen for complaints of neck pain for one day.  The assessment was musculoskeletal strain.   An April 1994 report of medical examination noted the Veteran's spine and other musculoskeletal systems were evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran did not report any complaints or symptoms related to his neck and/or cervical spine.  

The Veteran's June 1997 retirement medical examination report noted that the Veteran's spine and other musculoskeletal systems were evaluated as clinically normal.  Although the Veteran's contemporaneous self-report of medical history notes various medical complaints, none of them included symptoms pertaining to the neck or cervical spine.  

An October 1999 post-service medical record shows that the Veteran was seen for complaints of a history of chronic back pain, upper between the shoulder bones.  The assessment was recurrent upper back pain consistent with rhomboid strain, the thoracic spine was noted; there was no mention of the neck or cervical spine.  

A March 2003 medical records from the Mayport Branch Medical clinic reflects an impression of neck strain and probable degenerative joint disease (DJD) of the cervical spine.  

An April 2003 Mayport Branch medical clinic record notes that a recent x-ray of the cervical spine showed mild DJD changes.  

In February 2004, the Veteran was seen for complaints of occasional neck pains and low back pain.  Normal range of motion of the neck was demonstrated.  The impression was occasional musculoskeletal pain of the neck and low back.  

A May 2006 Mayport primary health care record reflects that the Veteran complained of neck pain and neck muscle tightness.  Physical examination of the cervical spine showed no abnormalities.  The assessment was back ache and the doctor commented that he suspected occupationally related neck and arm symptoms, noting that the Veteran was a barber.  

Additional medical records from Mayport primary health care dated from May 2006 to June 2011 show that the Veteran was seen for periodic complaints of neck pain.

An April 2010 VA spine examination report reflects that the VA examiner reviewed the claims file and discussed pertinent medical evidence.  The Veteran stated that when lifting heavy soda boxes in service he would develop intermittent neck and low back pain which would be relieved with Motrin.  This continued after service and he still has neck pain today.  The diagnosis was cervical strain and mild degenerative joint disease of the cervical spine per noted from April 2003.  The VA examiner stated that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  The VA examiner opined that the Veteran's cervical strain and mild DJD of the cervical spine are not caused by or a result of active military service.  Based on the review of the medical records, medical literature and his clinical experience, the VA examiner stated that there is absolutely nothing in the Veteran's service file related to cervical spine problems and the first records he could find was in 2003, six years after separation from service.  He stated that since there is no evidence for this problem during service; thus, a nexus cannot be made.    

An August 2010 VA outpatient visit notes that the Veteran was established as a new patient.  When providing his primary medical history, the Veteran did not report any neck or cervical complaints; however, he did report osteoarthritis of the shoulders.  Review of systems notes no joint pain, swelling, or redness; no muscle pain.  The assessment was negative for neck or cervical spine problems.  
 
In an October 2011 supplemental opinion, the VA spine examiner from April 2010 opined that the Veteran's musculoskeletal strain of the neck in 1990 is not the initial manifestation of the Veteran's current cervical neck strain and cervical spine.  Based on the review of the medical records, medical literature and his clinical experience, the VA examiner stated that the neck strain in 1990 was an event caused by "PT" and was transient.  There is no evidence of any chronic neck condition in service.  He stated that his opinion from August 2010 remains unchanged.  The Veteran has no evidence of a chronic neck problem in service or in the early years following separation.  A chronic condition cannot be established and a nexus cannot be made.
 
After considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent and credible evidence weighs against the claim. 

Initially, the Board finds that it cannot be concluded that a chronic cervical spine disability was shown in service.  Although the Veteran was seen during service in November 1990 for musculoskeletal strain of the neck, such was an isolated finding.  Moreover, at an April 1994 examination and the Veteran's November 1997 retirement examination, a clinical evaluation of the spine and other musculoskeletal systems were normal.  Furthermore, the Veteran did not complain or report any symptoms pertaining to his neck or cervical spine after the single occasion in November 1990.  In addition, arthritis was not present in service nor did it manifest within the initial post-service year so as to support granting service connection on the basis of presumptive service connection under 38 C.F.R. §§ 3.307  and 3.309(a). The Board notes that a March 2003 VA medical record first indicates possible degenerative joint disease of the cervical spine. 

Furthermore, the only medical opinions of record is that from the April 2010 VA examiner who, after a thorough review of the claims file, examination of the Veteran, and consideration of medical literature, opined that Veteran's cervical strain and mild DJD of the cervical spine are not caused by or a result of active military service.  The same VA examiner provided a supplemental opinion in October 2011 in which he opined that the Veteran's musculoskeletal strain of the neck in 1990 is not the initial manifestation of the Veteran's current cervical neck strain and cervical spine.  He further opined that the neck strain the Veteran experienced in 1990 was an event caused by "PT" and was transient and that there is no evidence of any chronic neck condition in service.  The Board finds that the April 2010 VA examiner's opinions (to include his supplemental October 2011 opinion) constitutes probative evidence on the medical nexus question, as it was based on review of the Veteran's documented medical history, assertions, and examination (in April 2010).  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  His opinions are consistent with the fact that the record discloses an isolated complaint of neck pain in service and a span of approximately 5 years without any clinical evidence to support any assertion of a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). Furthermore, the VA examiner provided reasonable rationales in support of his opinions.  The Board also notes that in May 2006, a doctor from Mayport primary health care suspected that the Veteran's neck and arm symptoms were occupationally related, noting that the Veteran was a barber, with no mention of the Veteran's military service.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a disability of the cervical spine.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Currently, the only other evidence of record supporting the Veteran's claim is his own lay opinion.  Even considering the Veteran's claims of continuity of symptomatology since service, such history is substantially rebutted by the normal clinical and self reported findings recorded on retirement examination, the factor of the absence of treatment for any complaints pertaining to his neck or cervical spine until March 2003, and the very probative April 2010 and September 2011 VA opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of neck pain that he related to service were made contemporaneous with his March 2005 claim for VA compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Veteran's statements carry no probative weight. 

Under these circumstances, the Board finds that the claim for service connection for a disability of the cervical spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for a disability of the cervical spine is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the August 2010 remand, the Board, in pertinent part, instructed the RO/AMC to obtain a VA examination that reflects the current severity of the Veteran's service-connected hemorrhoids disability.  Specifically, the Board instructed the RO/AMC to obtain an opinion to determine whether, as a result of the Veteran's service-connected hemorrhoids, he suffers from anal fissures, or, in the alternative, persistent bleeding with accompanying secondary anemia.  

While an April 2010 VA rectum and anus examination was afforded the Veteran, the specific findings requested in the Board's August 2010 remand instructions were not provided.  In this regard, while the VA examiner noted that the Veteran had frequent bleeding, he did not address whether such bleeding was accompanied by secondary anemia, or if he suffered from anal fissures.  Moreover, there is no indication that any testing was performed to determine if the Veteran suffered from anemia.  In addition, the VA examiner relied upon a June 2006 colonoscopy report for part of his findings, which at that time was more than 4 years old.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the severity of his service-connected hemorrhoids disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Accordingly, this matter is REMANDED for the following action:

1.  Obtain all pertinent VA and non-VA treatment reports associated with the Veteran's disability.  If any identified reports are not available, the applicable provisions of 38 C.F.R. § 3.159 must be followed.

2.  Thereafter, arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise to determine the current severity of his service-connected hemorrhoids.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (i.e. tests for anemia and a colonoscopy) and all clinical findings reported in detail.

All pertinent symptomatology and findings as to the severity of the Veteran's service-connected hemorrhoids should be reported in detail.  The examiner is requested to specifically comment as to whether, as a result of the Veteran's service-connected hemorrhoids, he suffers from anal fissures, or, in the alternative, persistent bleeding with accompanying secondary anemia.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Review the claims folder to ensure that the examination report is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, readjudicate the Veteran's claim for a rating in excess of 10 percent for hemorrhoids remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


